                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


ROSA SMITH, by and through
her guardian, DOREEN SMITH,

             Plaintiff,                          No. 17-13571

v.                                               District Judge Arthur J. Tarnow
                                                 Magistrate Judge R. Steven Whalen

WASHTENAW INTERMEDIATE
SCHOOL DISTRICT, ET AL.,

             Defendants.
                                       /

                                        ORDER

      Before the Court is Defendants’ Motion to Compel Against the Michigan

Department of Human Services [Doc. #56]. Specifically, Defendants seek compliance

with a subpoena, dated October 24, 2018, directing the Michigan Department of Health

and Human Services (“MDHHS”) to produce records related to respite care provided for

Rosa Smith, Doreen Smith, or Chris Smith. Appended to the motion as Exhibit 2 is an

email from Melissa Barrett, of the MDHHS Bureau of Legal Affairs, stating, “Even

though the mother signed an authorization, we cannot release these records to you

because you do not represent somebody who can receive them under the Child Protection

Law, MCL 722.627. In order for us to release these records to you, we would need a

court order signed by a judge.”

                                           -1-
      The subpoenaed records are clearly relevant to the claims and/or defenses in this

case. Therefore,

      IT IS ORDERED that Defendants’ Motion to Compel [Doc. #56] is GRANTED.

      IT IS FURTHER ORDERED that the Michigan Department of Health and Human

Services will produce to Defendants’ counsel the records requested in the October 24,

2018 subpoena no later than 14 days from the date of this Order.

                                         s/ R. Steven Whalen
                                         R. STEVEN WHALEN
                                         UNITED STATES MAGISTRATE JUDGE
Dated: February 26, 2019




                             CERTIFICATE OF SERVICE
      I hereby certify that a copy of the foregoing document was sent to parties of record
on February 26, 2019, electronically and/or by U.S. mail.

                                         s/Carolyn M. Ciesla
                                         Case Manager to the
                                         Honorable R. Steven Whalen




                                           -2-
